                                                                                 Distric            t Court
        Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Un
                                                                   Page    1 tes
                                                                     ited Sta of 13
                                                                              District of Texas
                                                                                Southern
                                                                                         FILED
                                           I
                VERIFICATION AFFIDAVIT of INTERVENER VAN ALLEING - 3 2020
 STATE OF NEW YORK )                                                                                     Court
                   ) ss.                                                      David J. Bradley, Clerk of
 COUNTY OF ULSTER )                                                         B18CV068
 Accor dingly, I, Harol d William Van Allen, being duly so affirm, depose and say under penalty
 of' perjury:
 I have read the foregoing MOTION TO INTERVENE with Seven Exhibits under FRcvP Rule
 24 into STATE OF TEXAS, eta], v UNITED STATES OF AMERICA, etalTXSD 18-cv-68
 pending the Supreme Court's resolution of the consolidated cases considering the
 government's attempt to rescind the Deferred Action for Childhood Arrivals (DACA) for
 illegal aliens as a result of the unconstitutional voi d ab initio June 15, 2012 Executive Order
 POTUS Memorandum of defacto POTUS BARACK HUSSEIN OBAMA as Commander-in
 Chief while under Proclamation 2040 during the ongoing National Banking Emergency Act
 of 1933 and related emergencies or time of war under the 12 USC 95a amende d 50 USC
 App. 5b that-comply with the Hague Convention and related law accordingly.

 This affirmation supports perfecting evidence in the event relief granting standing at trial in
 the respective district on the injury caused by DACA that takes private property and
 infringes personal rights otherwise to be protected by others directly under the authority of a
 dejure Commander-in-chief POTUS, in that time is of the essence with irreparable harm; an d


 Affirmant knows the contents thereof apply to me as a Plaintiff before this court and that the
 same is true to my own knowledge, except as to the matters therein stated to be al�eged on
 information and belief, and as to those matters I believe it to be true, am available for
 testimony. The grounds of my beliefs as to all matters not stated upon information and belief
                      rd
 are as follows: 3         parties, books and records, and personal know




                                                                arol d William Van Allen
                                                              All Rights Reserved Without Prejudice
                 �
 That on the):1!_ day of July in the year 2020 before me the undersigned, a Notary Public in
 and for said State personally appeared, Harol d William Van Allen, personally known to me
 or proved to me on the basis of satisfactory evidence to be the individual whose name is
 subscribed to the within instrument and acknowledged to me that he affirmed and executed
 the name in his capacity, and that by his signature on the instrument, the individual, or the
 person upon behalf of which the individual(s) acted, executed the instrument.


  Subs9fi� and Sworn to before me
  This.L:[ day of July 2020




           WENDY L. DUGAN
     Notary Public, State of New York
           Reg.#01DLJ6·I51162                  \
    . 9uc1lifie� in Ulste1j_7u1/'7 d'J "?
Comm1ss1on Expires      · .,.,. I I l,,l?l,t'---c,
                                                '
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 2 of 13
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 3 of 13
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 4 of 13
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 5 of 13
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 6 of 13
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 7 of 13
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 8 of 13
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 9 of 13
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 10 of 13
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 11 of 13
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 12 of 13
Case 1:18-cv-00068 Document 466 Filed on 08/03/20 in TXSD Page 13 of 13
